Citation Nr: 1611478	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-02 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg disability secondary to a low back disability.

3.  Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.

4.  Entitlement to service connection for a prostate disability, to include benign prostatic hyperplasia, including as a result of exposure to herbicides, and/or as secondary to ischemic heart disease.  

5.  Entitlement to service connection for erectile dysfunction secondary to benign prostatic hyperplasia.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B. G.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2011 and March 2012 rating decisions received from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a May 2012 rating decision, service connection was granted for bilateral hearing loss and tinnitus.  This represents a full grant of the benefits sought with respect to those issues.  

In July 2013, the Veteran filed a VA FORM 21-22 appointing Disabled American Veterans as his representative.  



In December 2015, the Veteran testified at a Board hearing.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record or the Veteran.  The January 2012 VA PTSD examination report reflects that the Veteran worked all of his life and was retired, and it was noted that PTSD had no impact on the Veteran's occupational functioning.  At the December 2015 Board hearing, the Veteran testified to having continued to work, despite the pain he experienced.  

Additionally, the issues of entitlement to service connection for a knee disability and a spleen disability were raised at the hearing.  The issues have not been adjudicated at the Agency of Original Jurisdiction (AOJ), and therefore the Board does not have jurisdiction over them.  As such, the issues are REFERRED to the AOJ.  

The issues of entitlement to service connection a back disability, a right leg disability, a prostate disorder, and erectile dysfunction, along with the increased rating claim for PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's ischemic heart disease is attributable to his service in Vietnam. 


CONCLUSION OF LAW

The criteria to establish service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, to include ischemic heart disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Analysis

The Veteran seeks service connection for ischemic heart disease, to include on a presumptive basis in association with exposure to herbicides during service in Vietnam.  The Board notes that although the Veteran's service personnel records are not associated with the file, an April 2011 Personnel Information Exchange System (PIES) response verifies service in Vietnam from December 1968 to December 1969.  Furthermore, the Veteran's DD FORM 214 shows his military occupation specialty was Infantry and that he was assigned to the "2/7 CAV 1ST CAV DIS USARV."  Moreover, in addition to a Purple Heart Medal and a Combat Infantryman Badge, his awards and decorations include a Vietnam Campaign Medal, and a Republic of Vietnam Gallantry Cross with Palm Unit Citation.  The Board finds that the Veteran served in Vietnam creating a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2014); see also 38 C.F.R. § 3.307(a)(6)(iii).  The record contains no affirmative evidence to rebut the presumption of herbicide exposure.  Thus, the Board presumes that the Veteran was exposed to herbicide agents during service in Vietnam.  

In addition, an August 2010 record from the Wellmont CVA Heart Institute reflects findings on computed tomography (CT) scan of the chest to include scattered atherosclerotic calcification of the aortic arch.  The Board notes that ischemic heart disease is a disease for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is warranted.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

Although the April 2011 VA examination report notes that the Veteran does not have ischemic heart disease, a November 2010 VA treatment record reflects coronary artery bypass surgery two months earlier.  Moreover, Wellmont CVA Heart Institute records reflect anterior ischemia based on electrocardiogram (EKG) in August 2011.  As coronary artery disease is included in the definition of ischemic heart disease for purposes of applying the presumption, the Board finds that service connection for ischemic heart disease is warranted.  


ORDER

Service connection for ischemic heart disease is granted.  


REMAND

The Veteran was last afforded a VA examination with respect to service-connected PTSD in January 2012.  At the December 2015 Board hearing, the Veteran testified that he believed that his PTSD symptoms are worse since the January 2012 VA examination.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the Veteran seeks service connection for a prostate disorder, to include benign prostatic hyperplasia.  In his November 2010 claim, he asserted a theory of entitlement based on presumed exposure to herbicides during his documented service in Vietnam.  At the December 2015 Board hearing, the issue of whether the Veteran's prostate disorder is the result of ischemic heart disease, including required medications, was raised.  In view of the decision above granting service for ischemic heart disease, VA examination is warranted with respect to the etiology of the Veteran's prostate disorder.  

As erectile dysfunction is claimed as secondary to benign prostatic hyperplasia, the two claims are deemed inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the claim for erectile dysfunction is remanded, as well. 

Further, the Veteran maintains that his current back disability and neurologic impairment of the right lower extremity are related to back and leg injuries sustained as a result of hard landings from helicopter jumps during service in Vietnam, as well as the excessive weight of the gear and supplies he carried.  The Board notes that the evidence includes a November 2010 VA record reflecting multilevel lumbar disease and disc bulging, with diagnoses to include lumbosacral neuritis and lumbar spinal stenosis, as well as lumbar herniated nucleus pulpous, with radiculopathy of the right lower extremity.  

The Veteran's DD FORM 214 shows his military occupational specialty (MOS) was Infantry and that he was assigned to the "2/7 CAV 1ST CAV DIS USARV" during service in Vietnam.  His DD FORMs 214 and 215 reflect his awards and decorations include a Purple Heart Medal, a Combat Infantryman Badge, a Vietnam Campaign Medal, a Vietnam Service Medal with Four Bronze Service Stars, Silver Star (2nd award), and a Republic of Vietnam Gallantry Cross with Palm Unit Citation.  The Board notes that although the Veteran's service personnel records are not associated with the file, an April 2011 Personnel Information Exchange System (PIES) response verifies service in Vietnam from December 1968 to December 1969.  The Board notes that a March 2012 rating decision in which service connection was granted for PTSD based on stressful combat experiences during service in Vietnam notes that the Veteran spent most of that time engaged in combat, as reflected in the March 2012 VA examination report.  

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease as long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The Board notes that the December 1967 examination report shows that the spine was normal.  At separation in December 1969, he indicated that he had back trouble.  

At the Board hearing, the Veteran testified that his duties during service in Vietnam included being the door gunner on a helicopter, and that at times, when the helicopter was unable to land due to uneven ground or heavy brush, he and other fellow service members jumped from the hovering helicopter for a distance of up to 10 feet to the ground, and that as a result of the hard landings, he sustained injuries to both his back and leg.  He added that the weight of his gear coupled with the supplies he had to carry contributed to his back pain, which he noted having ever since service.  

Lending credibility to his assertions are statements submitted in June 2015 from fellow service members who served in the same platoon with the Veteran.  Cumulatively, the statements reflect that as members of a small reconnaissance unit, they were all required to carry more than the usual amount of gear and supplies for survival.  It was noted that in addition to the 80 to 100 pounds of gear and supplies they each carried, the Veteran also carried the M-60 machine gun plus 200 rounds of ammunition.  The statements further note that in approximately March 1969, following a jump from a helicopter for a distance of approximately 8 feet to the ground, the Veteran sustained back and leg injuries, after which he was in such severe back and leg pain that he was temporarily unable to walk, but eventually forged onward, still carrying all of his gear.  Additionally, the statements reflect that on another occasion, the Veteran was off-loading from a helicopter when his feet slipped off of the skids and he fell to the ground, injuring his back and legs.  

In view of the evidence and the Veteran's assertions, the Veteran's service personnel records should be associated with the file, and he should be afforded a VA examination with respect to the etiology of his back disability.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's service personnel records with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The entire file must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported. 

The examiner must identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  

A rationale for all opinions expressed should be provided. 

4.  Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a back disability, to include arthritis, and/or neurologic impairment of the right lower extremity had its onset during service or within the initial year after separation or is otherwise related to service.  

The examiner should note that although no back injuries were recorded in the Veteran's service treatment records, due to the Veteran's extensive combat experiences, the Board finds the Veteran's assertions as to back injury in service to be credible.  As such, the examiner should assume the Veteran's contentions regarding his back injuries in service are credible.

A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

All indicated tests should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either a prostate disorder, to include benign prostatic hyperplasia, or erectile dysfunction is related to service-connected disability, to include ischemic heart disease, PTSD, severe posttraumatic osteoarthrosis of the left shoulder, bilateral hearing loss, and tinnitus, including required medications, or any disability determined to be related to service.  

A rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


